Pageof [INSERT PAGE NUMBER] SCHEDULE I EXECUTIVE OFFICERS AND DIRECTORS OF REPORTING PERSONS The following sets forth the name and present principal occupation of each executive officer and director of Bank of America Corporation.The business address of each of the executive officers and directors of Bank of America Corporation is Bank of America Corporate Center, 100 North Tryon Street, Charlotte, North Carolina 28255. Name Position with Bank of America Corporation Principal Occupation Brian T. Moynihan Chairman of the Board, Chief Executive Officer, President and Director Chairman of the Board, Chief Executive Officer and President of Bank of America Corporation Dean C. Athanasia President,Preferred and Small Business Banking and Co-Head Consumer Banking President, Preferred and Small Business Banking, Co-Head Consumer Banking of Bank of America Corporation David C. Darnell Vice Chairman, Global Wealth & Investment Management Vice Chairman, Global Wealth & Investment Management of Bank of America Corporation Geoffrey Greener Chief Risk Officer Chief Risk Officer of Bank of America Corporation Terrence P. Laughlin President, Strategic Initiatives President, Strategic Initiatives of Bank of America Corporation Gary G. Lynch Global General Counsel and Head of Compliance and Regulatory Relations Global General Counsel and Head of Compliance and Regulatory Relations of Bank of America Corporation Thomas K. Montag Chief Operating Officer Chief Operating Officer of Bank of America Corporation Thong M. Nguyen President, Retail Banking and Co-Head, Consumer Banking President, Retail Banking and Co-Head Consumer Banking of Bank of America Corporation Bruce R. Thompson Chief Financial Officer Chief Financial Officer of Bank of America Corporation Sharon L. Allen Director Former Chairman of Deloitte LLP Susan S. Bies Director Former Member, Board of Governors of the Federal Reserve System Jack O. Bovender, Jr. Lead Independent Director Former Chairman and Chief Executive Officer of HCA Inc. Frank P. Bramble, Sr. Director Former Executive Officer, MBNA Corporation Pierre de Weck1 Director Former Chairman and Global Head of Private Wealth Management, Deutsche Bank AG Arnold W. Donald Director President and Chief Executive Officer, Carnival Corporation & plc Charles K. Gifford Director Former Chairman of Bank of America Corporation Charles O. Holliday, Jr. Director Former Chairman of the Board of Bank of America Corporation Linda P. Hudson Director Chairman and CEO of The Cardea Group and Former President and Chief Executive Officer of BAE Systems, Inc. Monica C. Lozano Director Chair of the Board, US Hispanic Media Inc. Thomas J. May Director Chairman, President and Chief Executive Officer of Northeast Utilities Lionel L. Nowell, III Director Former Senior Vice President and Treasurer,PepsiCo Inc. Clayton S. Rose Director Professor of Management Practice, Harvard Business School R. David Yost Director Former Chief Executive Officer of AmerisourceBergen Corp. 1 Mr. de Weck is a citizen of Switzerland. Pageof [INSERT PAGE NUMBER] The following sets forth the name and present principal occupation of each executive officer and director of Bank of America, National Association.The business address of each of the executive officers and directors of Bank of America, National Association is 100 North Tryon Street, Suite 170, Charlotte, North Carolina 28202. Name Position with Bank of America, National Association Principal Occupation Brian T. Moynihan Chief Executive Officer, President and Director Chief Executive Officer and President of Bank of America Corporation Dean C. Athanasia President,Preferred and Small Business Banking and Co-Head Consumer Banking President, Preferred and Small Business Banking, Co-Head Consumer Banking of Bank of America Corporation David C. Darnell Vice Chairman, Global Wealth & Investment Management Vice Chairman, Global Wealth & Investment Management of Bank of America Corporation Geoffrey Greener Chief Risk Officer Chief Risk Officer of Bank of America Corporation Terrence P. Laughlin President, Strategic Initiatives President, Strategic Initiatives of Bank of America Corporation Gary G. Lynch Global General Counsel and Head of Compliance and Regulatory Relations Global General Counsel and Head of Compliance and Regulatory Relations of Bank of America Corporation Thomas K. Montag Chief Operating Officer Chief Operating Officer of Bank of America Corporation Thong M. Nguyen President, Retail Banking and Co-Head, Consumer Banking President, Retail Banking and Co-Head Consumer Banking of Bank of America Corporation Bruce R. Thompson Chief Financial Officer Chief Financial Officer of Bank of America Corporation Sharon L. Allen Director Former Chairman of Deloitte LLP Susan S. Bies Director Former Member, Board of Governors of the Federal Reserve System Jack O. Bovender, Jr. Chairman of the Board Former Chairman and Chief Executive Officer of HCA Inc. Frank P. Bramble, Sr. Director Former Executive Officer, MBNA Corporation Pierre de Weck2 Director Former Chairman and Global Head of Private Wealth Management, Deutsche Bank AG Arnold W. Donald Director President and Chief Executive Officer, Carnival Corporation & plc Charles K. Gifford Director Former Chairman of Bank of America Corporation Charles O. Holliday, Jr. Director Former Chairman of the Board of Bank of America Corporation Linda P. Hudson Director Chairman and CEO of The Cardea Group and Former President and Chief Executive Officer of BAE Systems, Inc. Monica C. Lozano Director Chair of the Board, US Hispanic Media Inc. Thomas J. May Director Chairman, President and Chief Executive Officer of Northeast Utilities Lionel L. Nowell, III Director Former Senior Vice President and Treasurer, PepsiCo Inc. Clayton S. Rose Director Professor of Management Practice, Harvard Business School R. David Yost Director Former Chief Executive Officer of AmerisourceBergen Corp. 2 Mr. de Weck is a citizen of Switzerland. Pageof [INSERT PAGE NUMBER] The following sets forth the name and present principal occupation of each executive officer and director of Merrill Lynch, Pierce, Fenner & Smith Incorporated.The business address of each of the executive officers and directors of Merrill Lynch, Pierce, Fenner & Smith Incorporated is One Bryant Park, New York, New York 10036. Name Position with Merrill Lynch, Pierce, Fenner & Smith Incorporated Principal Occupation David C. Darnell Director and Co-Chief Executive Officer Co-Chief Operating Officer of Bank of America Corporation Thomas K. Montag Director and Co-Chief Executive Officer Co-Chief Operating Officer of Bank of America Corporation Mark D. Alexander Chief Operations Officer Managing Director, CIO-Technology & Operations (Reg) of Merrill Lynch, Pierce, Fenner & Smith Incorporated William Caccamise General Counsel, Chief Legal Officer and Managing Director Deputy General Counsel of Bank of America, National Association Gloria R. Greco Chief Compliance Officer Managing Director, Corporate Compliance Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated William L. McNairy Senior Vice President – Tax Senior Vice President, Corporate Tax Executive of Bank of America Corporation Richard S. Seitz Treasurer and Managing Director Managing Director, Senior Finance Manager – Capital Markets for Bank of America, National Association William E. Tirrell Interim Chief Financial Officer and Managing Director Managing Director, Senior Finance Manager - Regulatory Reporting of Merrill Lynch, Pierce, Fenner & Smith Incorporated Pageof [INSERT PAGE NUMBER] The following sets forth the name and present principal occupation of each executive officer and director of Blue Ridge Investments, L.L.C.The business address of each of the executive officers and directors of Blue Ridge Investments, L.L.C. is 100 North Tryon Street, Charlotte, North Carolina 28255. Name Position with Blue Ridge Investments, L.L.C. Principal Occupation William Arnold Manager & Executive Vice President Managing Director, Business Support Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated Keith T. Banks Executive Vice President President US Trust, GWIM Banking and BACM of Bank of America, National Association Anthony Biniaris Manager & Executive Vice President Managing Director, Capital Markets Finance Executive of Bank of America, National Association Alastair Borthwick Executive Vice President Managing Director, Head of Global Commercial Banking of Bank of America, National Association Eric R. Burgess Executive Vice President Managing Director, Corporate Investment Senior Financial Manager of Bank of America, National Association Lisa L. Carnoy Executive Vice President Managing Director, US Trust Division Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated George C. Carp Executive Vice President Managing Director, Capital Markets Finance Executive of Bank of America, National Association Elizabeth Chen Manager & Executive Vice President Senior Vice President, Business Executive-Operations of Countrywide Home Loans, Inc. Neil A. Cotty Executive Vice President Chief Accounting Officer of Bank of America, National Association Sara M. Cummings Executive Vice President Managing Director, Liquidity Risk Senior Manager of Bank of America, National Association Stephan L. Dellosso Manager Managing Director, Global Markets Risk Management Executive of Bank of America, National Association Lawrence Forte Manager and Executive Vice President Managing Director, Business Support Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated Wendy J. Gorman Executive Vice President Managing Director, Risk Management Senior Executive of Bank of America, National Association Geoffrey Greener Executive Vice President Chief Risk Officer of Bank of America, National Association Walter R. Louis Executive Vice President Senior Vice President, Senior Asset Liability Manager of Bank of America, National Association William MacDonald Manager and Executive Vice President Managing Director, Global Loan Products Executive of Merrill Lynch, Pierce, Fenner & Smith Incorporated Walter J. Muller Executive Vice President Managing Director, Chief Investment Officer of Bank of America, National Association Gregory Mulligan3 Executive Vice President Managing Director, Corporate Investment Quantitative Finance Executive of Bank of America, National Association/London Branch James M. Probert Executive Vice President Managing Director, Head of Capital Markets of Merrill Lynch, Pierce, Fenner & Smith Incorporated James G. Rose, Jr. Manager and Executive Vice President Managing Director, Product Head - Global Capital Markets of Merrill Lynch, Pierce, Fenner & Smith Incorporated Robert A. Schleusner III Executive Vice President Managing Director, Product Head, Global SLCM-US Loan Capital Markets of Merrill Lynch, Pierce, Fenner & Smith Incorporated Peter D. Taube Manager and Executive Vice President Managing Director, Global Wealth & Investment Management Finance Executive of Bank of America, National Association 3Mr. Mulligan is a citizen of the United Kingdom.
